PER CURIAM:
Defendant, Glen Eugene Weiland, entered a guilty plea to county attorney’s information charging him with operating a motor vehicle while under the influence of alcohol, in violation of Code section 321.-281. Following study of the presentence investigation report and arguments of counsel, the court fined defendant $300 and ordered him to serve 20 days in the Potta-wattamie County jail.
At request of appeal counsel this appeal has been submitted solely on the abstract of record filed herein. We find no reversible error.
Affirmed, see Rule 348.1.